
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 906
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To prohibit the sale, distribution,
		  transfer, and export of elemental mercury, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mercury Export Ban Act of
			 2008.
		2.FindingsCongress finds that—
			(1)mercury is highly toxic to humans,
			 ecosystems, and wildlife;
			(2)as many as 10 percent of women in the
			 United States of childbearing age have mercury in the blood at a level that
			 could put a baby at risk;
			(3)as many as 630,000 children born annually
			 in the United States are at risk of neurological problems related to
			 mercury;
			(4)the most significant source of mercury
			 exposure to people in the United States is ingestion of mercury-contaminated
			 fish;
			(5)the Environmental Protection Agency reports
			 that, as of 2004—
				(A)44 States have fish advisories covering
			 over 13,000,000 lake acres and over 750,000 river miles;
				(B)in 21 States the freshwater advisories are
			 statewide; and
				(C)in 12 States the coastal advisories are
			 statewide;
				(6)the long-term solution to mercury pollution
			 is to minimize global mercury use and releases to eventually achieve reduced
			 contamination levels in the environment, rather than reducing fish consumption
			 since uncontaminated fish represents a critical and healthy source of nutrition
			 worldwide;
			(7)mercury pollution is a transboundary
			 pollutant, depositing locally, regionally, and globally, and affecting water
			 bodies near industrial sources (including the Great Lakes) and remote areas
			 (including the Arctic Circle);
			(8)the free trade of elemental mercury on the
			 world market, at relatively low prices and in ready supply, encourages the
			 continued use of elemental mercury outside of the United States, often
			 involving highly dispersive activities such as artisinal gold mining;
			(9)the intentional use of mercury is declining
			 in the United States as a consequence of process changes to manufactured
			 products (including batteries, paints, switches, and measuring devices), but
			 those uses remain substantial in the developing world where releases from the
			 products are extremely likely due to the limited pollution control and waste
			 management infrastructures in those countries;
			(10)the member countries of the European Union
			 collectively are the largest source of elemental mercury exports
			 globally;
			(11)the European Commission has proposed to the
			 European Parliament and to the Council of the European Union a regulation to
			 ban exports of elemental mercury from the European Union by 2011;
			(12)the United States is a net exporter of
			 elemental mercury and, according to the United States Geological Survey,
			 exported 506 metric tons of elemental mercury more than the United States
			 imported during the period of 2000 through 2004; and
			(13)banning exports of elemental mercury from
			 the United States will have a notable effect on the market availability of
			 elemental mercury and switching to affordable mercury alternatives in the
			 developing world.
			3.Prohibition on sale, distribution, or
			 transfer of elemental mercurySection 6 of the Toxic Substances Control
			 Act (15 U.S.C.
			 2605) is amended by adding at the end the following:
			
				(f)Mercury
					(1)Prohibition on sale, distribution, or
				transfer of elemental mercury by Federal agenciesExcept as provided in paragraph (2),
				effective beginning on the date of enactment of this subsection, no Federal
				agency shall convey, sell, or distribute to any other Federal agency, any State
				or local government agency, or any private individual or entity any elemental
				mercury under the control or jurisdiction of the Federal agency.
					(2)ExceptionsParagraph (1) shall not apply to—
						(A)a transfer between Federal agencies of
				elemental mercury for the sole purpose of facilitating storage of mercury to
				carry out this Act; or
						(B)a conveyance, sale, distribution, or
				transfer of coal.
						(3)Leases of Federal coalNothing in this subsection prohibits the
				leasing of
				coal.
					.
		4.Prohibition on export of elemental
			 mercurySection 12 of the
			 Toxic Substances Control Act (15 U.S.C. 2611) is amended—
			(1)in subsection (a) by striking
			 subsection (b) and inserting subsections (b) and
			 (c); and
			(2)by adding at the end the following:
				
					(c)Prohibition on export of elemental
				mercury
						(1)ProhibitionEffective January 1, 2013, the export of
				elemental mercury from the United States is prohibited.
						(2)Inapplicability of subsection
				(a)Subsection (a) shall not apply to this
				subsection.
						(3)Report to congress on mercury
				compounds
							(A)ReportNot later than one year after the date of
				enactment of the Mercury Export Ban Act of 2008, the Administrator shall
				publish and submit to Congress a report on mercuric chloride, mercurous
				chloride or calomel, mercuric oxide, and other mercury compounds, if any, that
				may currently be used in significant quantities in products or processes. Such
				report shall include an analysis of—
								(i)the sources and amounts of each of the
				mercury compounds imported into the United States or manufactured in the United
				States annually;
								(ii)the purposes for which each of these
				compounds are used domestically, the amount of these compounds currently
				consumed annually for each purpose, and the estimated amounts to be consumed
				for each purpose in 2010 and beyond;
								(iii)the sources and amounts of each mercury
				compound exported from the United States annually in each of the last three
				years;
								(iv)the potential for these compounds to be
				processed into elemental mercury after export from the United States;
				and
								(v)other relevant information that Congress
				should consider in determining whether to extend the export prohibition to
				include one or more of these mercury compounds.
								(B)ProcedureFor the purpose of preparing the report
				under this paragraph, the Administrator may utilize the information gathering
				authorities of this title, including sections 10 and 11.
							(4)Essential use exemption(A)Any person residing in the United States
				may petition the Administrator for an exemption from the prohibition in
				paragraph (1), and the Administrator may grant by rule, after notice and
				opportunity for comment, an exemption for a specified use at an identified
				foreign facility if the Administrator finds that—
								(i)nonmercury alternatives for the specified
				use are not available in the country where the facility is located;
								(ii)there is no other source of elemental
				mercury available from domestic supplies (not including new mercury mines) in
				the country where the elemental mercury will be used;
								(iii)the country where the elemental mercury
				will be used certifies its support for the exemption;
								(iv)the export will be conducted in such a
				manner as to ensure the elemental mercury will be used at the identified
				facility as described in the petition, and not otherwise diverted for other
				uses for any reason;
								(v)the elemental mercury will be used in a
				manner that will protect human health and the environment, taking into account
				local, regional, and global human health and environmental impacts;
								(vi)the elemental mercury will be handled and
				managed in a manner that will protect human health and the environment, taking
				into account local, regional, and global human health and environmental
				impacts; and
								(vii)the export of elemental mercury for the
				specified use is consistent with international obligations of the United States
				intended to reduce global mercury supply, use, and pollution.
								(B)Each exemption issued by the Administrator
				pursuant to this paragraph shall contain such terms and conditions as are
				necessary to minimize the export of elemental mercury and ensure that the
				conditions for granting the exemption will be fully met, and shall contain such
				other terms and conditions as the Administrator may prescribe. No exemption
				granted pursuant to this paragraph shall exceed three years in duration and no
				such exemption shall exceed 10 metric tons of elemental mercury.
							(C)The Administrator may by order suspend or
				cancel an exemption under this paragraph in the case of a violation described
				in subparagraph (D).
							(D)A violation of this subsection or the terms
				and conditions of an exemption, or the submission of false information in
				connection therewith, shall be considered a prohibited act under section 15,
				and shall be subject to penalties under section 16, injunctive relief under
				section 17, and citizen suits under section 20.
							(5)Consistency with trade
				obligationsNothing in this
				subsection affects, replaces, or amends prior law relating to the need for
				consistency with international trade obligations.
						(6)Export
				of coalNothing in this
				subsection shall be construed to prohibit the export of
				coal.
						.
			5.Long-term storage
			(a)Designation of facility
				(1)In generalNot later than January 1, 2010, the
			 Secretary of Energy (referred to in this section as the
			 Secretary) shall designate a facility or facilities of the
			 Department of Energy, which shall not include the Y–12 National Security
			 Complex or any other portion or facility of the Oak Ridge Reservation of the
			 Department of Energy, for the purpose of long-term management and storage of
			 elemental mercury generated within the United States.
				(2)Operation of facilityNot later than January 1, 2013, the
			 facility designated in paragraph (1) shall be operational and shall accept
			 custody, for the purpose of long-term management and storage, of elemental
			 mercury generated within the United States and delivered to such
			 facility.
				(b)Fees
				(1)In generalAfter consultation with persons who are
			 likely to deliver elemental mercury to a designated facility for long-term
			 management and storage under the program prescribed in subsection (a), and with
			 other interested persons, the Secretary shall assess and collect a fee at the
			 time of delivery for providing such management and storage, based on the pro
			 rata cost of long-term management and storage of elemental mercury delivered to
			 the facility. The amount of such fees—
					(A)shall be made publically available not
			 later than October 1, 2012;
					(B)may be adjusted annually; and
					(C)shall be set in an amount sufficient to
			 cover the costs described in paragraph (2).
					(2)CostsThe costs referred to in paragraph (1)(C)
			 are the costs to the Department of Energy of providing such management and
			 storage, including facility operation and maintenance, security, monitoring,
			 reporting, personnel, administration, inspections, training, fire suppression,
			 closure, and other costs required for compliance with applicable law. Such
			 costs shall not include costs associated with land acquisition or permitting of
			 a designated facility under the Solid Waste Disposal Act or other applicable
			 law. Building design and building construction costs shall only be included to
			 the extent that the Secretary finds that the management and storage of
			 elemental mercury accepted under the program under this section cannot be
			 accomplished without construction of a new building or buildings.
				(c)ReportNot later than 60 days after the end of
			 each Federal fiscal year, the Secretary shall transmit to the Committee on
			 Energy and Commerce of the House of Representatives and the Committee on
			 Environment and Public Works of the Senate a report on all of the costs
			 incurred in the previous fiscal year associated with the long-term management
			 and storage of elemental mercury. Such report shall set forth separately the
			 costs associated with activities taken under this section.
			(d)Management standards for a
			 facility
				(1)GuidanceNot later than October 1, 2009, the
			 Secretary, after consultation with the Administrator of the Environmental
			 Protection Agency and all appropriate State agencies in affected States, shall
			 make available, including to potential users of the long-term management and
			 storage program established under subsection (a), guidance that establishes
			 procedures and standards for the receipt, management, and long-term storage of
			 elemental mercury at a designated facility or facilities, including
			 requirements to ensure appropriate use of flasks or other suitable shipping
			 containers. Such procedures and standards shall be protective of human health
			 and the environment and shall ensure that the elemental mercury is stored in a
			 safe, secure, and effective manner. In addition to such procedures and
			 standards, elemental mercury managed and stored under this section at a
			 designated facility shall be subject to the requirements of the Solid Waste
			 Disposal Act, including the requirements of subtitle C of that Act, except as
			 provided in subsection (g)(2) of this section. A designated facility in
			 existence on or before January 1, 2013, is authorized to operate under interim
			 status pursuant to section 3005(e) of the Solid Waste Disposal Act until a
			 final decision on a permit application is made pursuant to section 3005(c) of
			 the Solid Waste Disposal Act. Not later than January 1, 2015, the Administrator
			 of the Environmental Protection Agency (or an authorized State) shall issue a
			 final decision on the permit application.
				(2)TrainingThe Secretary shall conduct operational
			 training and emergency training for all staff that have responsibilities
			 related to elemental mercury management, transfer, storage, monitoring, or
			 response.
				(3)EquipmentThe Secretary shall ensure that each
			 designated facility has all equipment necessary for routine operations,
			 emergencies, monitoring, checking inventory, loading, and storing elemental
			 mercury at the facility.
				(4)Fire detection and suppression
			 systemsThe Secretary
			 shall—
					(A)ensure the installation of fire detection
			 systems at each designated facility, including smoke detectors and heat
			 detectors; and
					(B)ensure the installation of a permanent fire
			 suppression system, unless the Secretary determines that a permanent fire
			 suppression system is not necessary to protect human health and the
			 environment.
					(e)Indemnification of persons delivering
			 elemental mercury
				(1)In general(A)Except as provided in subparagraph (B) and
			 subject to paragraph (2), the Secretary shall hold harmless, defend, and
			 indemnify in full any person who delivers elemental mercury to a designated
			 facility under the program established under subsection (a) from and against
			 any suit, claim, demand or action, liability, judgment, cost, or other fee
			 arising out of any claim for personal injury or property damage (including
			 death, illness, or loss of or damage to property or economic loss) that results
			 from, or is in any manner predicated upon, the release or threatened release of
			 elemental mercury as a result of acts or omissions occurring after such mercury
			 is delivered to a designated facility described in subsection (a).
					(B)To the extent that a person described in
			 subparagraph (A) contributed to any such release or threatened release,
			 subparagraph (A) shall not apply.
					(2)ConditionsNo indemnification may be afforded under
			 this subsection unless the person seeking indemnification—
					(A)notifies the Secretary in writing within 30
			 days after receiving written notice of the claim for which indemnification is
			 sought;
					(B)furnishes to the Secretary copies of
			 pertinent papers the person receives;
					(C)furnishes evidence or proof of any claim,
			 loss, or damage covered by this subsection; and
					(D)provides, upon request by the Secretary,
			 access to the records and personnel of the person for purposes of defending or
			 settling the claim or action.
					(3)Authority of secretary(A)In any case in which the Secretary
			 determines that the Department of Energy may be required to make
			 indemnification payments to a person under this subsection for any suit, claim,
			 demand or action, liability, judgment, cost, or other fee arising out of any
			 claim for personal injury or property damage referred to in paragraph (1)(A),
			 the Secretary may settle or defend, on behalf of that person, the claim for
			 personal injury or property damage.
					(B)In any case described in subparagraph (A),
			 if the person to whom the Department of Energy may be required to make
			 indemnification payments does not allow the Secretary to settle or defend the
			 claim, the person may not be afforded indemnification with respect to that
			 claim under this subsection.
					(f)Terms, conditions, and
			 proceduresThe Secretary is
			 authorized to establish such terms, conditions, and procedures as are necessary
			 to carry out this section.
			(g)Effect on other law
				(1)In generalExcept as provided in paragraph (2),
			 nothing in this section changes or affects any Federal, State, or local law or
			 the obligation of any person to comply with such law.
				(2)Exception(A)Elemental mercury that the Secretary is
			 storing on a long-term basis shall not be subject to the storage prohibition of
			 section 3004(j) of the Solid Waste Disposal Act (42 U.S.C. 6924(j)). For the
			 purposes of section 3004(j) of the Solid Waste Disposal Act, a generator
			 accumulating elemental mercury destined for a facility designated by the
			 Secretary under subsection (a) for 90 days or less shall be deemed to be
			 accumulating the mercury to facilitate proper treatment, recovery, or
			 disposal.
					(B)Elemental mercury may be stored at a
			 facility with respect to which any permit has been issued under section 3005(c)
			 of the Solid Waste Disposal Act (42 U.S.C. 6925(c)), and shall not
			 be subject to the storage prohibition of section 3004(j) of the Solid Waste
			 Disposal Act (42 U.S.C. 6924(j)) if—
						(i)the Secretary is unable to accept the
			 mercury at a facility designated by the Secretary under subsection (a) for
			 reasons beyond the control of the owner or operator of the permitted
			 facility;
						(ii)the owner or operator of the permitted
			 facility certifies in writing to the Secretary that it will ship the mercury to
			 the designated facility when the Secretary is able to accept the mercury;
			 and
						(iii)the owner or operator of the permitted
			 facility certifies in writing to the Secretary that it will not sell, or
			 otherwise place into commerce, the mercury.
						This subparagraph shall not apply
			 to mercury with respect to which the owner or operator of the permitted
			 facility fails to comply with a certification provided under clause (ii) or
			 (iii).(h)StudyNot later than July 1, 2014, the Secretary
			 shall transmit to the Congress the results of a study, conducted in
			 consultation with the Administrator of the Environmental Protection Agency,
			 that—
				(1)determines the impact of the long-term
			 storage program under this section on mercury recycling; and
				(2)includes proposals, if necessary, to
			 mitigate any negative impact identified under paragraph (1).
				6.Report to CongressAt least 3 years after the effective date of
			 the prohibition on export of elemental mercury under section 12(c) of the Toxic
			 Substances Control Act (15 U.S.C. 2611(c)), as added by
			 section 4 of this Act, but not later than January 1, 2017, the Administrator of
			 the Environmental Protection Agency shall transmit to the Committee on Energy
			 and Commerce of the House of Representatives and the Committee on Environment
			 and Public Works of the Senate a report on the global supply and trade of
			 elemental mercury, including but not limited to the amount of elemental mercury
			 traded globally that originates from primary mining, where such primary mining
			 is conducted, and whether additional primary mining has occurred as a
			 consequence of this Act.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
